—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 16, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s claim that the arresting officer’s testimony that defendant fit a radioed description was insufficient to establish the legality of police conduct is unpreserved (People v Cintron, 232 AD2d 192, lv denied 89 NY2d 863), and we decline to review it in the interest of justice. Were we to review this claim, we would find that probable cause was sufficiently established through the arresting officer’s testimony as to the details of the description followed by his statement that defendant matched the description (id.). The record supports the court’s finding that defendant’s statement was spontaneous and not the product of police questioning. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.